Title: Enclosure: [Request for Information on Recruits], [28 July 1800]
From: Wilkinson, James
To: Hamilton, Alexander


General Wilkinson will be much obliged to General Hamilton, for information of the following Heads, & will be happy to receive it, as soon as may be Convenient Vizt.
The Disposition & Strength of the 1st. and 2d. Regimts., with the present Station of the Officers of those Corps.
The Strength, position & orders of the several recruiting parties, whether Stationary or in March.
The Destination of the Recruits, & the Names and Corps of the Officers engaged in that Service—North & East of the Potowmac. An Account in Detail, of the Posts & Garrisons over which he exercised immediate command, whether Marine or Inland, to comprehend, force, Situation, Motives of Establishment & the orders by which the Commanding Officers are Governed.
